Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.

Claim Rejections - 35 USC § 112(b)
Claims 1-3, 5-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, it is unclear whether Applicants are attempting to claim a source or supply of different deposition materials.  If yes, then the claim should be amended to reflect, --a source [or supply] of a plurality of different deposition materials configured to form a single color layered structure on a substrate--.   
In claim 1, lines 10-12, Applicants recite “the plurality of vaporizers comprising a same first vaporizer” and it is unclear how a single or first vaporizer further defines the plurality of vaporizers already recited earlier in the claim.  For clarity purposes, it is suggested that the claim be amended to recite --the plurality of vaporizers comprising a first vaporizer and a second vaporizer--. 
In claim 1, lines 11-12, it is unclear whether Applicants are attempting to claim a source or supply of a plurality of first deposition materials, the same as OR different from the deposition materials mentioned earlier in the claim.  Also, it is unclear whether Applicants are attempting to recite that the --first deposition materials of the single color layered structure are connected to 
In claim 18, last three lines, it is unclear whether Applicants are attempting to recite --a source [or supply] of a plurality of deposition materials configured to form a single color layered structure on a substrate--.  Also, it is unclear whether Applicants are attempting to recite --a different [another] source [or supply] of deposition materials connected to a single deposition chamber among the plurality of deposition chambers by the mixing chamber--.  Clarification is necessary.
In claim 21, Applicants recite a process limitation to how materials are mixed yet it is unclear how this would result when there is no structure claimed such as a controller configured to do so?
In claim 22, Applicants recite a process limitation to how deposition materials are sequentially vaporized yet it is unclear how this would result when there is no structure claimed such as a controller configured to effect sequential vaporization of first deposition materials?

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 22, Applicants recite the process limitation of what the first vaporizer does and not set forth further structural limitation such as an additional structure further defining detail to the first vaporizer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 11-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099),  and Tyan et al (US 2007/0248753).
             Kalisch provides a deposition apparatus for producing OLEDs, the apparatus comprising a single deposition chamber (1; see Fig. 1) capable of enabling deposition on a supported substrate (5; see abstract); at least one injection nozzle [0023] within the deposition chamber, the nozzle capable of depositing deposition material layers on the substrate; plural evaporators or 5vaporizers (11-14) outside the deposition chamber in communication with the single deposition chamber; a mixing chamber (2) connected to the vaporizers, the mixing chamber (2) outside the deposition chamber; a substrate support or susceptor (4); an inlet element (3) connected to the mixing chamber and from which 15mixed vaporized deposition materials are streamed onto the substrate, and the deposition apparatus including the plurality of 
	With respect to claim 202, the apparatus as defined by the combination above would provide for at least the first vaporizer (11) and second vaporizer (12; see Kalisch Fig. 1) with each vaporizer connected to the mixing chamber and each vaporizer capable of handling one or more liquid or solid starting materials to evaporate in a [given] source (11, 12) as evidenced by the abstract, [0001, 0006].  
	With respect to claim 3, the apparatus as defined by the combination above would provide for plural tanks (1) defining crucibles for holding plural deposition materials per container (5) or vaporizer/evaporator as shown in Fig. 1 of Jurgensen.  Jurgensen further recognizes the use of boats or crucibles for introducing precursors or starting materials into a reactor chamber [0026]. As mentioned above, the apparatus instantly claimed does not appear to include a source or supply of any deposition materials such that the deposition materials have been given no substantive patentable weight.  Thus, the limitation of this claim would be within the purview of one skilled in the art.

	With respect to claim 6, the apparatus as defined by the combination above would provide for vaporizers with suitable heating which would encompass a heating wall disposed in the deposition chamber and with which a temperature within the deposition chamber is adjustable because Kalisch recognizes this modification chamber as evidenced by [0019].  
	With respect to claim 7, the apparatus as defined by the combination above would provide for a plurality of vaporizers with a first pipe (see Kalisch; Fig. 1; 6/7 to 1st pipe) respectively connecting the plurality of vaporizers and the mixing chamber to each other; and a second pipe (see Kalisch; Fig. 1; 8 to 2nd pipe) connecting the mixing chamber and the spray nozzle to each other.
	With respect to claims 11 and 12, the apparatus as defined by the combination above would provide for showerhead or spray nozzle (see Jurgensen; Fig.2) with baffle plates (17, 18) of a predetermined dimension including thickness with each having outlet openings defining nozzles or outlet openings (25, 26) in plural lines (see Fig. 4 of Jurgensen).
	With respect to claim 13, the baffles as defined by the combination above would be provided in a desired configuration, dimension (i.e., diameter), and spacing or interval from one another as determined via routine experimentation in so long as homogeneous gas flow and more uniform deposition of the deposition materials on the substrate.  Also see claim 17 of Jurgensen.
	With respect to claim 14, the apparatus as defined by the combination above would provide for spacing or interval between adjacent nozzles of the different baffle plates being different to provide for flow of the different materials (see Jurgensen; Fig. 2). 

With respect to claim 16, the apparatus as defined by the combination above would appear to provide for a showerhead or spray nozzle which does not move or is stationary as well as the supported substrate evidenced by Kalisch (see Fig. 1) or even Jurgensen (see Fig. 5).  This would enable different deposition material layers to be applied on the supported substrate.
With respect to claim 21, the process limitation of mixing/combining deposition materials from the first vaporizer and second vaporizer to effect a ratio of 99 to 1 has been given no substantive patentable weight because there is no additional structure claimed.  Even so, Jurgensen recognizes optimization and adjustment of quantity of precursor (i.e., starting material) as a reactor or operating parameter as evidenced by [0028].  As such, controlling the quantity of starting materials supplied in the apparatus as defined by the combination above in order to effect a desired layered structure on the substrate would be determined via routine experimentation.
With respect to claim 22, the process limitation of the same first vaporizer sequentially, in order, vaporizing first deposition materials for forming the single color layered structure has been given no substantive patentable weight because there is no additional structure claimed.   Moreover, configuring the apparatus as defined by the combination above to sequentially  vaporize deposition materials for forming the single color layered structure would be obvious since it is customary in the OLED art to successively apply different deposition material layers on the supported substrate to form OLED structure of the same color (see Tyan; [0004, 0049]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claims 1 and 2 above and further in view of Gersdorff et al (US 2011/0293832; newly applied) .
	The teachings of Kalisch, Jurgensen, and Tyan have been set forth.  Not one sets forth dishes or crucibles within the same vaporizer with respective first deposition materials or the same deposition material in each dish.  However, Gersdorff illustrates in a deposition apparatus, stackable vertically arranged dishes (i.e., crucibles or boats; not numbered) within the same vaporizer (1; see Fig. 4) for holding [same] deposition material per dish for deposition on a substrate in a process chamber (8) as evidenced by Gersdorff [0023, 0044].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the apparatus as defined by the combination above to have stackable dishes (i.e., crucibles or boats; not numbered) within the same vaporizer (1; see Fig. 4) for holding [same] deposition material per dish in an alternative vertical stacked arrangement.  As mentioned above, the apparatus instantly claimed does not appear to include a source or supply of any deposition materials such that the deposition materials have been given no substantive patentable weight.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claims 1 and 7 above and further in view of Bartlett et al (US 2011/0146571).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests a first heater for the spray nozzle and second heater for the first and second pipes.   However, it was known in the art before the effective filing date of the invention to provide connected to a deposition chamber having a showerhead or spray nozzle, connection of fluid handling pipes defining heat paths and the spray nozzle with suitable heating in order to .
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claims 1 and 7 above and further in view of Korbin et al (US 2004/0261703).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests a deposition sensor for the first and second pipes to sense the amount and pressure of deposition material moving there through.  However, it was known in the art before the effective filing date of the invention to provide connected to a deposition chamber having fluid handling pipes connected thereto with a deposition sensor or detector disposed in the pipes in order to try to keep pressure within the pipes under control and in materials therein in a vapor state so as to minimize and avoid condensation of materials in the pipes as evidenced by Korbin [0033].  In light of the teachings of Korbin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the handling pipes of the apparatus as defined by the combination above with a deposition sensor or detector disposed in the pipes in order to try to keep pressure within the pipes under control and materials therein in a vapor state so as to minimize and avoid condensation of materials in the pipes.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claim 1 above and further in view of Keller et al (US 2015/0299853).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests the nozzle or showerhead to be of a shape in accordance with the substrate intended to be treated. However, it was known in the art before the effective filing date of the invention to provide connected to a deposition chamber having a showerhead or spray nozzle of a shape in accordance with the substrate intended to be treated to provide for dynamic processing of a given shaped substrate as evidenced by Keller [0036].  In light of the teachings of Keller, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide in the apparatus as defined by the combination above with a showerhead or spray nozzle of a suitable shape in accordance with the substrate intended to be treated to provide for dynamic processing of a given shaped substrate.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Jurgensen et al (US 2003/0054099) and Tyan et al (US 2007/0248753) as applied to claim 1 above and further in view of Hillman (US 6,409,837).
The teachings of Kalisch, Jurgensen, and Tyan have been mentioned above but none teaches or suggests the substrate support transferrable or moveable in directions within the chamber.  However, it was known in the art before the effective filing date of the invention to provide connected to a deposition chamber, a driving mechanism to lift and lower the supported substrate relative to the showerhead or spray nozzle to effect suitable spacing there between as evidenced by Hillman (col. 6, lines 37-46).  In light of the teachings of Hillman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the driving mechanism as taught by Hillman in the apparatus as defined by the .
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalisch (US 2009/0004830) in view of Sasagawa et al (US2014/0349469; newly applied), Jurgensen et al (US 2003/0054099), and Tyan et al (US 2007/0248753).
             Kalisch provides a deposition apparatus for producing OLEDs, the apparatus comprising at least one deposition chamber (1; see Fig. 1) capable of enabling deposition on a supported substrate (5; see abstract); at least one injection nozzle [0023] within the deposition chamber, the nozzle capable of depositing deposition material layers on the substrate; at least one evaporator or 5vaporizer (11-14) outside the deposition chamber in communication with the deposition chamber; a mixing chamber (2) connected to the at least one vaporizer, the mixing chamber (2) outside the deposition chamber; a substrate support or susceptor (4); an inlet element (3) connected to the mixing chamber and from which 15mixed vaporized deposition materials are streamed onto the substrate.  Kalisch establishes use of one or more liquid or solid starting materials to evaporate in a [given] source (11, 12, 13, 14) as evidenced by the abstract, [0001, 0006].  Also, as is known in the art, OLEDs are produced by depositing different or identical OLED stacks or layers one on top of the other as evidenced by [0006].  Kalisch is silent concerning the apparatus configured for batch processing of plural substrates via plural reactor or deposition chambers, each chamber having a showerhead or spray nozzle connected to the mixing chamber, and the use of one vaporizer with in line valving for controlled feed of vaporized materials to the plurality of reactor or deposition chambers, and the apparatus configurable to deposit materials to form a single or same color layered structure in the deposition chambers. However, it was known in the OLED art before the effective filing date of the invention to provide batch processing of plural substrates via use of plural reactor or 
	With respect to claim 20, in the apparatus as defined by the combination above, there would be a showerhead or spray nozzle for each deposition chamber which would not move or be stationary as well as the supported substrate for each deposition chamber evidenced by Kalisch (see Fig. 1) or even Jurgensen (see Fig. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/17/2021